Exhibit 2.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG RESTORGENEX CORPORATION, ARCO MERGER SUB, LLC AND DIFFUSION PHARMACEUTICALS LLC DATED AS OF DECEMBER 15, 2015 Table of Contents ARTICLE I The Merger 2 Section 1.1 The Merger 2 Section 1.2 Closing 2 Section 1.3 Effective Time 2 Section 1.4 Effects of the Merger 2 Section 1.5 Organizational Documents 2 Section 1.6 Officers and Directors 3 ARTICLE II Effect on Diffusion Units and Merger Sub Membership Interests; Exchange of Documentation 3 Section 2.1 Effect on Diffusion Units and Merger Sub Membership Interests 3 Section 2.2 Exchange of Documentation 5 Section 2.3 Treatment of Diffusion Unit Options. 8 Section 2.4 Further Assurances 9 ARTICLE III Representations And Warranties Of Parent And Merger Sub 9 Section 3.1 Corporate Organization 10 Section 3.2 Capitalization 11 Section 3.3 Corporate Authorization 12 Section 3.4 Governmental Authorization 13 Section 3.5 Non-Contravention 13 Section 3.6 Parent SEC Filings 14 Section 3.7 Parent Financial Statements 15 Section 3.8 Absence of Certain Changes or Events 15 Section 3.9 Undisclosed Liabilities 15 Section 3.10 Compliance with Laws 15 Section 3.11 Litigation 17 Section 3.12 Title to Properties; Absence of Liens 17 Section 3.13 Opinion of Financial Advisor 17 Section 3.14 Taxes. 17 Section 3.15 Employee Benefit Plans. 19 Section 3.16 Employees; Labor Matters 21 Section 3.17 Environmental Matters 21 Section 3.18 Intellectual Property. 22 Section 3.19 Parent Material Contracts 25 Section 3.20 Brokers’ and Finders’ Fees 26 Section 3.21 Takeover Laws 26 Section 3.22 Affiliate Transactions 26 Section 3.23 Regulatory Matters. 26 Section 3.24 Insurance 28 Section 3.25 Disclosure 28 ARTICLE IV Representations and Warranties of Diffusion 29 Section 4.1 Corporate Organization 29 Section 4.2 Capitalization 29 Section 4.3 Company Authorization 30 Section 4.4 Governmental Authorization 31 Section 4.5 Non-Contravention 31 Section 4.6 Diffusion Financial Statements 32 Section 4.7 Insurance 32 Section 4.8 Absence of Certain Changes or Events 32 Section 4.9 Undisclosed Liabilities 32 Section 4.10 Compliance with Laws 33 Section 4.11 Litigation 34 Section 4.12 Title to Properties; Absence of Liens 34 Section 4.13 Taxes. 34 Section 4.14 Employee Benefit Plans. 36 Section 4.15 Employees; Labor Matters 37 Section 4.16 Environmental Matters 38 Section 4.17 Intellectual Property. 39 Section 4.18 Diffusion Material Contracts 41 Section 4.19 Brokers’ and Finders’ Fees 42 Section 4.20 Takeover Laws 43 Section 4.21 Affiliate Transactions 43 Section 4.22 Regulatory Matters 43 Section 4.23 Disclosure 44 iii ARTICLE V Covenants Relating to Conduct of Business 45 Section 5.1 Conduct of Businesses Prior to the Effective Time 45 Section 5.2 Parent Forbearances 45 Section 5.3 Diffusion Forbearances 48 Section 5.4 Control of Other Party’s Business 50 Section 5.5 Solicitation 51 Section 5.6 Fees and Expenses; Transfer Taxes 54 ARTICLE VI Additional Agreements 56 Section 6.1 Issuance of Merger Consideration 56 Section 6.2 Access to Information; Confidentiality 56 Section 6.3 Required Actions 57 Section 6.4 Indemnification and Directors and Officers Insurance 59 Section 6.5 Transaction Litigation 61 Section 6.6 Governance Matters 62 Section 6.7 Public Announcements 62 Section 6.8 Contingent Value Rights 62 Section 6.9 Certain Tax Matters 63 Section 6.10 FIRPTA Certificate 64 Section 6.11 Diffusion Registration Rights 64 Section 6.12 Estimated Parent Net Cash Amount; Post-Closing Adjustment 66 ARTICLE VII Conditions 67 Section 7.1 Conditions to Each party’s Obligation to Effect the Merger 67 Section 7.2 Conditions to Obligations of Parent 68 Section 7.3 Conditions to Obligations of Diffusion 68 Section 7.4 Frustration of Closing Conditions 69 ARTICLE VIII Termination 70 Section 8.1 Termination 70 Section 8.2 Effect of Termination 71 ARTICLE IX Miscellaneous 71 Section 9.1 No Survival of Representations and Warranties 71 Section 9.2 Amendment or Supplement 72 Section 9.3 Extension of Time; Waiver 72 Section 9.4 Assignment 72 iv Section 9.5 Counterparts 72 Section 9.6 Entire Agreement; No Third-Party Beneficiaries 72 Section 9.7 Governing Law; Jurisdiction; Waiver of Jury Trial 72 Section 9.8 Specific Performance 73 Section 9.9 Notices 74 Section 9.10 Severability 75 Section 9.11 Definitions 75 Section 9.12 Waiver of Conflict Regarding Representation 85 Section 9.13 Interpretation 86 Exhibits Exhibit A Form of Articles of Merger Exhi bit B Amended and Restated Operating Agreement of the Surviving Company Exhibit C Form of Letter of Transmittal Exhibit D Governance Matters Exhibit E Form of Accredited Investor Questionnaire Exhibit F Form of Contingent Value Rights Agreement Exhibit G Form of Parent Board Resignation Exhibit H Form of Voting and Lock-Up Agreement v Index of Defined Terms Accredited Holders 75 Diffusion Permits 77 Acquisition Proposal 51 Diffusion Real Property Leases 34 Affiliate 75 Diffusion Related Parties 77 Agreement 1 Diffusion Rollover Option 8 Articles of Merger 2 Diffusion Tail Policy 60 Bankruptcy and Equity Exception 12 Diffusion Unit 3 Benefit Plan 75 Diffusion Units 3 Business Day 75 Diffusion Units Option 77 Certificates 5 Dispute 66 Change in Diffusion Board Recommendation 52 Dispute Notice 66 Change in Parent Board Recommendation 53 Disputed Items 66 Closing 2 Effective Time 2 Closing Date 2 Environmental Law 77 Closing Diffusion Share Amount 82 Equity Equivalents 77 Code 1 ERISA 77 Contract 76 Estimated Net Cash Schedule 66 Control 64 Estimated Parent Net Cash Amount 66 Copyrights 79 Estimated Per Share Exchange Ratio 77 Current Representation 86 Estimated Per Share Number 77 CVR 62 Exchange Act 77 CVR Agreement 76 Exchange Fund 5 CVRs 62 Existing Diffusion Articles 2 Delaware Law 26 Existing Diffusion Operating Agreement 2 Designated Person 86 Existing Parent Bylaws 10 Diffusion 1 FCPA 16 Diffusion Award Plans 76 Final Parent Net Cash Amount 67 Diffusion Benefit Plan 76 FIRPTA Compliance Certificate 64 Diffusion Board 1 Forfeitures and Cashless Settlements 78 Diffusion Board Recommendation 1 Former Diffusion Holder 78 Diffusion Confidentiality Agreement 57 GAAP 78 Diffusion Convertible Notes 76 Good Clinical Practices 27 Diffusion Disclosure Schedule 29 Good Laboratory Practices 27 Diffusion Financial Statements 32 Good Manufacturing Practices 27 Diffusion Fully Diluted Share Amount 83 Governmental Entity 78 Diffusion Indemnified Party 60 Grant Date 78 Diffusion Information Statement 57 Hazardous Substance 22 Diffusion IPR 76 Health Laws 78 Diffusion IPR Agreements 39 HSR Act 78 Diffusion Leased Real Properties 34 Independent Accountant 78 Diffusion Lock-Up Parties 85 Injunction 78 Diffusion Material Adverse Effect 76 Intellectual Property Rights 78 Diffusion Material Contract 41 Interim Period 50 Diffusion Maximum Premium 61 Investment Company 64 Diffusion Pension Plan 36 IRS 79 vi Knowledge of Diffusion 79 Knowledge 79 Knowledge of Parent 79 Parent Tail Policy 59 Law 79 Parent Warrants 82 Letter of Transmittal 5 Parent Working Capital Liability Amount 82 Liens 10 Participating Stockholder 65 Merger 2 Patents 79 Merger Consideration 4 Per Share Exchange Ratio 82 Merger Sub 1 Per Share Number 82 Most Recent Audit Date 15 Per Unit Merger Consideration 4 Order 79 Permitted Liens 83 Organizational Documents 79 Person 83 Other Parties 55 Proceeding 16 Outside Date 70 Program 28 Parent 1 Reconstituted Parent Board 62 Parent Benefit Plan 79 Reference Date 13 Parent Board 1 Registrable Securities 83 Parent Board Recommendation 1 Registration Expenses 84 Parent Board Resignations 80 Registration Statement 84 Parent Bonus Payment Amount 80 Release 84 Parent Certificate of Incorporation 10 Representatives 50 Parent Common Stock 4 Required Diffusion Consent 1 Parent Disclosure Schedule 9 Requisite Regulatory Approvals 67 Parent Fully Diluted Share Amount 82 Revised Diffusion Operating Agreement 2 Parent Indebtedness Amount 80 Rights Agent 84 Parent Indemnified Party 59 Schedule 14f-1 57 Parent IPR 80 SEC 84 Parent IPR Agreements 22 Securities Act 84 Parent Leased Real Properties 17 Software 79 Parent Lock-Up Parties 85 Subsidiary 84 Parent Material Adverse Effect 80 Superior Proposal 85 Parent Material Contract 25 Surviving Company 2 Parent Maximum Premium 60 Tax 85 Parent Net Cash Amount 81 Tax Return 85 Parent Notice 53 Taxing Authority 85 Parent Other Liability Amount 81 Total Post-Closing Share Amount 83 Parent Pension Plan 19 Trade Secrets 79 Parent Percentage 83 Trademarks 79 Parent Permits 81 Transaction Expenses 54 Parent Preferred Stock 10 Transfer Taxes 54 Parent Real Property Leases 17 Treasury Regulations 85 Parent Registration 64 Unsurrendered Certificate 6 Parent SEC Documents 13 VA Commission 2 Parent Stock 81 VA LLC Act 1 Parent Stock Option 81 Voting and Lock-Up Agreements 85 Parent Stock Plans 81 Parent Subsidiaries 82 vii AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”), dated as of December 15, 2015, is by and among RestorGenex Corporation, a Delaware corporation (“ Parent ”), Arco Merger Sub, LLC, a Virginia limited liability company and a wholly owned subsidiary of Parent (“ Merger Sub
